United States Court of Appeals
                                                                    Fifth Circuit
                                                                 F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                     August 13, 2007

                                                             Charles R. Fulbruge III
                                                                     Clerk
                             No. 06-40949
                           Summary Calendar


                       UNITED STATES OF AMERICA,

                          Plaintiff-Appellee,

                                versus

                        LARRY MICHAEL WALTERS,

                         Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                      USDC No. 5:04-CR-1182-ALL
                         --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges:

PER CURIAM:*

     Larry Michael Walters appeals the sentence imposed following

his guilty plea conviction for transporting an undocumented alien

by means of a motor vehicle for private financial gain.            Walters

argues that the district court erred by increasing his offense

level pursuant to U.S.S.G. § 2L1.1(b)(5) after finding that the

offense    “involved    intentionally    or   recklessly    creating        a

substantial risk of death or serious bodily injury to another

person.”   Even after United States v. Booker, 543 U.S. 220 (2005),

we review the district court’s findings of fact for clear error and

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                              No. 06-40949
                                   -2-

the   district    court’s   interpretation   and   application   of   the

Sentencing Guidelines de novo.      United States v. Villanueva, 408

F.3d 193, 202 & n.9 (5th Cir. 2005).

      The record reflects that Walters was driving a tractor-trailer

carrying five illegal aliens.     Three of the aliens were hiding in

a compartment under the bunk in the tractor’s sleeper area from

which they could not easily extricate themselves.         The district

court did not err in concluding that these circumstances qualified

as intentional or reckless creation of a “substantial risk of death

or serious bodily injury to another person.”       See United States v.

Rodriguez-Mesa, 443 F.3d 397, 401-03 (5th Cir. 2006); U.S.S.G. §

2L1.1, comment.(n.6).

      AFFIRMED.